DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 28, 2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 1 recites the limitation “the first cam groove and the second cam groove varying position along the rotational axis at circumferential positions.” The limitation is indefinite because it is generally unclear as to both Applicant’s intent as well as the metes and bounds of the limitation. For the purposes of this Office Action, Examiner will interpret the limitation as “wherein a position of the first cam groove along the inner circumferential surface changes in a direction of the rotational axis and a position of the second cam groove along the outer circumferential surface changes in the direction of the rotational axis.” 
Allowable Subject Matter
Claims 1 - 3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Examiner’s closest art, Nozue (U.S. Patent Application Publication Number 2005/0127044), was presented and discussed in a previous Office Action.
Nozue teaches a first and second cam groove located on an inner circumferential surface and an outer circumferential surface of a driving drum (figure 1c, see below). 

    PNG
    media_image1.png
    342
    754
    media_image1.png
    Greyscale

However, Nozue does not teach ‘a position of the first cam groove along the inner circumferential surface changes in a direction of the rotational axis and a position of the second cam groove along the outer circumferential surface changes in the direction of the rotational axis.’ This is because Nozue expressly teaches the positions of the first and second cam grooves along the inner and outer circumferential surfaces remaining constant (figures 2a and 2b; page 3, paragraphs 48 – 50), such that the position does not change in the direction of the rotational axis.
Furthermore, it would not have been obvious to one skilled in the art to modify the driving drum of Nozue such that the position of the first and second cam grooves changes. This is because Nozue teaches that the purpose of the first and second cam grooves is to provide overflow for flash material (paragraph 3, paragraph 52). Changing a position of the first and second cam grooves would not affect or change the amount of flash material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726